Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 15,
2010, is entered into by and among Cambridge Holdings, Ltd., a Colorado
corporation (the “Company”), and the Buyer(s) set forth on the signature pages
affixed hereto (individually, a “Buyer” or collectively “Buyers”).
 
WITNESSETH:
 
WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) and/or Regulation
S (“Regulation S”) as promulgated by the U.S. Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, and as further described in the Transmittal Letter dated
August 17, 2010 (the “Transmittal Letter”), the Company shall sell to the
Buyers, as provided herein, and the Buyers shall purchase a minimum (the
“Minimum”) of One Million Dollars ($1,000,000) (the “Minimum Purchase Price”), a
maximum (the “Maximum”) of up to Four Million Dollars ($4,000,000) (the “Maximum
Purchase Price” and, collectively with the Minimum Purchase Price, the “Purchase
Price”) and an overallotment of up to One Million Dollars ($1,000,000), of units
(each, a “Unit and collectively, the “Units”) of (i) Convertible Promissory
Notes (the “Convertible Notes”), which shall become convertible into the units
(the “PPO Units”) of the Company’s securities at a conversion price equal to a
thirty-three (33%) percent discount to the price at which such PPO Units are
sold (the “Conversion Price”) in a private placement offering in an anticipated
minimum amount of $6 million and a maximum amount of $12 million (the “PPO”);
and (ii) a warrant (the “Bridge Warrants”) that will be identical to those
Warrants (as defined below) issued to investors in the PPO in an amount equal to
40% of the principal amount of the Convertible Notes, which will be exercisable
for a number of shares based on the share offering price in the PPO;
 
WHEREAS, each PPO Unit is expected to consist of shares (each, a “Conversion
Share”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), and common stock purchase warrants (the “Warrants”), which shall
entitle the holder to purchase Conversion Shares (the “Warrant Shares”) at an
intended exercise price (the “Exercise Price”) of 150% of the amount of the PPO
per share amount;
 
WHEREAS, the total Purchase Price shall be allocated among the Buyer(s) in the
respective amounts set forth on the Buyer Counterpart Signature Page(s), affixed
hereto (the “Subscription Amount”);
 
WHEREAS, all of the gross proceeds from the sale of the Units, subject to the
deduction of any and all fees and expenses, shall be utilized by the Company to
make a loan (the “Bridge Loan”) to Prescient Medical, Inc. (“Prescient”);
 
 
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Company (i) is currently negotiating a reverse triangular merger
with Prescient (the “Merger”) and (ii) intends to conduct the PPO of its PPO
Units to close simultaneously with the closing of the Merger;
 
WHEREAS, the Convertible Notes shall be automatically converted into PPO Units
simultaneously with the closing of the Merger and the PPO (the Merger, the PPO,
and the transactions contemplated thereby are sometimes hereinafter referred to
as the “Transactions”);
 
WHEREAS, the Bridge Warrants shall be exchanged into Warrants simultaneously
with the closing of the Merger and PPO; and
 
WHEREAS, the aggregate proceeds of the sale of the Units shall be held in escrow
pursuant to the terms of an escrow agreement substantially in the form of the
Escrow Agreement among the Company, the Buyer(s), the Placement Agent (as
hereinafter defined) and the Escrow Agent (as defined below) (the “Escrow
Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1.  PURCHASE AND SALE OF UNITS.
 
(a)  Purchase of Units.  Subject to the satisfaction (or waiver) of the terms
and conditions of this Agreement, each Buyer agrees, severally and not jointly,
to purchase at Closing (as defined herein below) and the Company agrees to sell
and issue to each Buyer, severally and not jointly, at Closing, Units in amounts
set forth on the signature pages affixed hereto.  Upon execution of this
Agreement on the Buyer Counterpart Signature Page, attached hereto as Annex A,
and completion of the Accredited Investor Certification, the Investor Profile,
and if applicable, the Wire Transfer Authorization (each attached hereto) by a
Buyer, the Buyer shall wire transfer the Subscription Amount set forth on the
signature pages affixed hereto in same-day funds set forth immediately below,
which Subscription Amount shall be held in escrow pursuant to the terms of the
Escrow Agreement and disbursed in accordance therewith.
 

   
Wire Instructions
 
  Bank:
Boston Private Bank & Trust Company
Ten Post Office Square
Boston, MA 02109
  ABA#: 011002343   S.W.I.F.T.  BPTCUS31  
Account Name:
Cambridge Holdings, Ltd., Escrow Account
  Account#:  4091827   FBO:
Buyer Name
Social Security Number
Address
     

 
 
 
 
 

--------------------------------------------------------------------------------

 
(b)  Closing Date.  The initial closing of the purchase and sale of the
Convertible Notes (the “Closing”) shall take place at 4:30 p.m. Eastern Standard
Time on or before the fifth (5th) business day following the receipt into escrow
of acceptable subscriptions for at least the Minimum, subject to notification of
satisfaction of the conditions to the Closing set forth herein and in Sections 7
and 8 below (or such later date as is mutually agreed to by the Company and the
Buyer(s)).  There may be multiple Closings until such time as subscriptions for
the Maximum are accepted (the date of any such Closing is hereinafter referred
to as a “Closing Date”).  The Closing shall occur on the Closing Date at the
offices of Duane Morris LLP, 1540 Broadway, New York, NY 10036 (or such other
place as is mutually agreed to by the Company and the Buyer(s)).
 
(c)  Escrow Arrangements; Form of Payment.  Upon execution hereof by the Buyer
and pending the Closing, the Purchase Price shall be deposited in a non-interest
bearing escrow account with Signature Bank as escrow agent (the “Escrow Agent”),
pursuant to the terms of the Escrow Agreement.  Subject to the satisfaction of
the terms and conditions of this Agreement, on the Closing Date, (i) the Escrow
Agent shall deliver to the Company in accordance with the terms of the Escrow
Agreement the Purchase Price for the Convertible Notes to be issued and sold to
the Buyer(s) on such Closing Date, and (ii) the Company shall deliver to the
Buyer(s), the Convertible Note, duly executed on behalf of the Company.
 
2.  BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, severally and not jointly, as to such Buyer,
that:
 
(a)  Investment Purpose.  Each Buyer is acquiring the Convertible Notes and the
Bridge Warrants, and, upon conversion of Convertible Notes, and the exchange of
the Bridge Warrants, the Buyer will acquire the Conversion Shares, the Warrants
and/or the shares of Common Stock issuable upon exercise of the Warrants
(collectively, the “Warrant Shares”), for its own account for investment only
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the Securities Act; provided, however, that by making the representations
herein, such Buyer reserves the right to dispose of the Conversion Shares, the
Warrants and the Warrant Shares at any time in accordance with or pursuant to an
effective registration statement covering such Conversion Shares, the Warrants
and the Warrant Shares or an available exemption under the Securities Act.  The
Buyer agrees not to sell, hypothecate or otherwise transfer the Buyer’s
securities unless such securities are registered under the federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such law is available.
 
(b) Residence of Buyer.  Each Buyer resides in the jurisdiction set forth on the
signature pages affixed hereto.
 
(c)  Non-US Person.  If a Buyer is not a person in the United States or a U.S.
Person (as defined in Rule 902(k) of Regulation S) or is not purchasing the
Convertible Notes on behalf of a person in the United States or a U.S. Person:
 
(i)  neither the Buyer nor any disclosed principal is a U.S. Person nor are they
subscribing for the Units for the account of a U.S. Person or for resale in the
United States and the Buyer confirms that the Units have not been offered to the
Buyer in the United States and that this Agreement has not been signed in the
United States;
 
 
3
 
 

--------------------------------------------------------------------------------

 
(ii)  the Buyer acknowledges that the Convertible Notes and Bridge Warrants have
not been registered under the Securities Act and may not be offered or sold in
the United States or to a U.S. Person unless the securities are registered under
the U.S. Securities Act and all applicable state securities laws or an exemption
from such registration requirements is available, and further agrees that
hedging transactions involving such securities may not be conducted unless in
compliance with the U.S. Securities Act;
 
(iii)  the Buyer and if applicable, the disclosed principal for whom the Buyer
is acting, understands that the Company is the seller of the Convertible Notes
and the Bridge Warrants, and underlying securities and that, for purposes of
Regulation S, a “distributor” is any underwriter, dealer or other person who
participates pursuant to a contractual arrangement in the distribution of
securities sold in reliance on Regulation S and that an “affiliate” is any
partner, officer, director or any person directly or indirectly controlling,
controlled by or under common control with any person in question.  Except as
otherwise permitted by Regulation S, the Buyer and if applicable, the disclosed
principal for whom the Buyer is acting, agrees that it will not, during a one
year distribution compliance period, act as a distributor, either directly or
through any affiliate, or sell, transfer, hypothecate or otherwise convey the
Convertible Notes and the Bridge Warrants or underlying securities other than to
a non-U.S. Person;
 
(iv)  the Buyer and if applicable, the disclosed principal for whom the Buyer is
acting, acknowledges and understands that in the event the Convertible Notes and
Bridge Warrants are offered, sold or otherwise transferred by the Buyer or if
applicable, the disclosed principal for whom the Buyer is acting, to a non-U.S
Person prior to the expiration of a one year distribution compliance period, the
purchaser or transferee must agree not to resell such securities except in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act, or pursuant to an available exemption from registration; and
must further agree not to engage in hedging transactions with regard to such
securities unless in compliance with the Securities Act; and
 
(v)  neither the Buyer nor any disclosed principal will offer, sell or otherwise
dispose of the Convertible Notes and the Bridge Warrants, or the underlying
securities in the United States or to a U.S. Person unless (A) the Company has
consented to such offer, sale or disposition and such offer, sale or disposition
is made in accordance with an exemption from the registration requirements under
the Securities Act and the securities laws of all applicable states of the
United States or (B) the SEC has declared effective a registration statement in
respect of such securities.
 
(d)  Accredited Investor Status.  The Buyer meets the requirements of at least
one of the suitability standards for an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D, and as set forth on the Accredited
Investor Certification attached hereto.
 
 
4
 
 

--------------------------------------------------------------------------------

 
(e)  Accredited Investor Qualifications.  The Buyer (i) if a natural person,
represents that the Buyer has reached the age of 21 and has full power and
authority to execute and deliver this Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Convertible Notes and the Bridge Warrants, such entity is duly
organized, validly existing and in good standing under the laws of the state of
its organization, the consummation of the transactions contemplated hereby is
authorized by, and will not result in a violation of state law or its charter or
other organizational documents, such entity has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof and to purchase
and hold the Convertible Notes and the Bridge Warrants, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Buyer is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity.  The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which the
Buyer is a party or by which it is bound.
 
(f)  Buyer Relationship with Placement Agent.  The Buyer’s substantive
relationship with American Beacon Partners, Inc., as placement agent for the
transactions contemplated hereby (the “Placement Agent”) or subagent through
which the Buyer is subscribing for the Convertible Notes predates the Placement
Agent’s or such subagent’s contact with the Buyer regarding an investment in the
Convertible Notes and the Bridge Warrants.
 
(g)  Solicitation.  The Buyer is unaware of, is in no way relying on, and did
not become aware of the offering of the Convertible Notes and the Bridge
Warrants through or as a result of, any form of general solicitation or general
advertising including, without limitation, any article, notice, advertisement or
other communication published in any newspaper, magazine or similar media or
broadcast over television or radio, in connection with the offering and sale of
the Convertible Notes and is not subscribing for the Convertible Notes and the
Bridge Warrants, and did not become aware of the offering of the Convertible
Notes and the Bridge Warrants through or as a result of any seminar or meeting
to which the Buyer was invited by, or any solicitation of a subscription by, a
person not previously known to the Buyer in connection with investments in
securities generally.
 
(h)  Brokerage Fees.  The Buyer has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transaction contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent (or its selected
dealers) as described in the Transmittal Letter).
 
(i)  Buyer’s Advisors.  The Buyer and the Buyer’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), as the case may be, has such knowledge and experience in financial,
tax, and business matters, and, in particular, investments in securities, so as
to enable it to utilize the information made available to it in connection with
the Convertible Notes and the Bridge Warrants to evaluate the merits and risks
of an investment in the Convertible Notes and the Bridge Warrants, and the
Company and to make an informed investment decision with respect thereto.

 
5
 
 

--------------------------------------------------------------------------------

 
(j)  Buyer Liquidity.  Each Buyer has adequate means of providing for such
Buyer’s current financial needs and foreseeable contingencies and has no need
for liquidity of its investment in the Convertible Notes and the Bridge Warrants
for an indefinite period of time.
 
(k)  High Risk Investment; Review of Risk Factors.  The Buyer is aware that an
investment in the Convertible Notes and the and the Bridge Warrants, and upon
conversion of the Convertible Notes and the exchange of the Bridge Warrants, the
Conversion Shares, the Warrants and/or the Warrant Shares, involves a number of
very significant risks and has carefully read and considered the matters set
forth under the caption “Risk Factors” in the Transmittal Letter, and in
particular, acknowledges that the Company is a shell company and its ability to
repay the Convertible Notes is based on the consummation of the Transactions.
 
(l)  Reliance on Exemptions.  Each Buyer understands that the Units are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.
 
(m)  Information.  Each Buyer and its Advisors have been furnished with all
materials relating to the business, finances and operations of the Company and
information it deemed material to making an informed investment decision
regarding its purchase of the Convertible Notes and the Bridge Warrants, and the
underlying PPO Units, which have been requested by such Buyer.  Each Buyer and
its Advisors have been afforded the opportunity to review the Transmittal
Letter, as well as the Company’s SEC Filings, as such term is defined below
(hard copies of which were made available to the Buyer upon request to the
Company or the Placement Agent or were otherwise accessible to the Buyer via the
SEC’s EDGAR system), and the information contained therein.  Each Buyer and its
Advisors have been afforded the opportunity to ask questions of the Company and
its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its Advisors shall modify, amend or
affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  Each Buyer has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.
 
(n)  No Other Representations or Information.  In evaluating the suitability of
an investment in the Units, the Buyer has not relied upon any representation or
information (oral or written) other than as stated in the Transmittal Letter or
in this Agreement.  No oral or written representations have been made, or oral
or written information furnished, to the Buyer or its Advisors, if any, in
connection with the offering of the Units which are in any way inconsistent with
the information contained in the Transmittal Letter.
 
 
6
 
 

--------------------------------------------------------------------------------

 
(o)  No Governmental Review.  Each Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Convertible Notes,
the Bridge Warrants, the Warrants, the Warrant Shares or the Conversion Shares,
or the fairness or suitability of the investment in the Convertible Notes, the
Bridge Warrants, the Warrants, the Warrant Shares or the Conversion Shares, nor
have such authorities passed upon or endorsed the merits of the offering of the
Convertible Notes, the Bridge Warrants, the Warrants, the Warrant Shares or the
Conversion Shares.
 
(p)  Transfer or Resale.  Each Buyer understands that: (i) the Convertible Notes
and the Bridge Warrants have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) such Buyer shall have delivered to the Company an opinion of counsel, in a
generally acceptable form, to the effect that such securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration requirements; (ii) any sale of such securities
made in reliance on Rule 144 under the Securities Act (or a successor rule
thereto) (“Rule 144”) may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the SEC thereunder; and (iii) neither the
Company nor any other person is under any obligation to register such securities
under the Securities Act or any state securities laws or to comply with the
terms and conditions of any exemption thereunder.  The Company reserves the
right to place stop transfer instructions against the shares and certificates
for the Conversion Shares and the Warrant Shares to the extent specifically set
forth under this Agreement.  There can be no assurance that there will be any
market or resale for the Convertible Notes, Conversion Shares, the Bridge
Warrants, the Warrants or Warrant Shares, nor can there be any assurance that
the Convertible Notes, Conversion Shares, the Bridge Warrants, the Warrants or
Warrant Shares will be freely transferable at any time in the foreseeable
future.
 
(q)  Legends.  Each Buyer understands that the certificates or other instruments
representing the Convertible Notes, the Bridge Warrants, the Warrants, the
Warrant Shares and/or the Conversion Shares shall bear a restrictive legend in
substantially the following form (and a stop transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THESE
SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY (A) TO
THE COMPANY, (B) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (C) IN COMPLIANCE WITH RULE 144 OR 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS, (D) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, OR (E) IN A
TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAWS, AND THE HOLDER HAS, PRIOR TO SUCH SALE,
FURNISHED TO THE COMPANY AN OPINION OF COUNSEL OR OTHER EVIDENCE OF EXEMPTION,
IN EITHER CASE REASONABLY SATISFACTORY TO THE COMPANY. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.
 
 
7
 
 

--------------------------------------------------------------------------------

 
The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
Convertible Notes, the Bridge Warrants, the Warrants, Warrant Shares and
Conversion Shares upon which it is stamped, if, unless otherwise required by
state securities laws, (i) the Buyer or its broker make the necessary
representations and warranties to the transfer agent for the Common Stock that
it has complied with the prospectus delivery requirements in connection with a
sale transaction, provided the Convertible Notes, Bridge Warrants, Warrants,
Warrant Shares and Conversion Shares are registered under the Securities Act or
(ii) in connection with a sale transaction, after such holder provides the
Company with an opinion of counsel satisfactory to the Company, which opinion
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions, to the effect that a public sale, assignment or
transfer of the Convertible Notes, Bridge Warrants, Warrants, Warrant Shares and
Conversion Shares may be made without registration under the Securities Act.
 
(r)  Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.
 
(s)  Receipt of Documents.  Each Buyer and its counsel have received and read in
their entirety:  (i) this Agreement and each representation, warranty and
covenant set forth herein; and (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; each Buyer has received answers to all questions such
Buyer submitted to the Company regarding an investment in the Company; and each
Buyer has relied on the information contained therein and has not been furnished
any other documents, literature, memorandum or prospectus.
 
(t)  Trading Activities.  The Buyer’s trading activities with respect to the
Company’s Common Stock shall be in compliance with all applicable federal and
state securities laws, rules and regulations and the rules and regulations of
the principal market on which the Company’s Common Stock is listed or
traded.  Neither the Buyer nor its affiliates has an open short position in the
Common Stock of the Company and, except as set forth below, the Buyer shall not,
and shall not cause any of its affiliates under common control with the Buyer,
to engage in any short sale as defined in any applicable SEC or the Financial
Industry Regulatory Authority, Inc. (FINRA) rules on any hedging transactions
with respect to the Common Stock until the earlier to occur of (i) the third
anniversary of the Closing Date and (ii) the Buyer(s) no longer own a principal
balance of the Convertible Notes.  Without limiting the foregoing, the Buyer
agrees not to engage in any naked short transactions in excess of the amount of
shares owned (or an offsetting long position) by the Buyer.
 
 
8
 
 

--------------------------------------------------------------------------------

 
(u)  Regulation FD.  Each Buyer acknowledges and agrees that all of the
information received by it in connection with the transactions contemplated by
this Agreement is of a confidential nature and may be regarded as material
non-public information under Regulation FD promulgated by the SEC and that such
information has been furnished to the Buyer for the sole purpose of enabling the
Buyer to consider and evaluate an investment in the Convertible Notes. The Buyer
agrees that it will treat such information in a confidential manner, will not
use such information for any purpose other than evaluating an investment in the
Units, will not, directly or indirectly, trade or permit the Buyer’s agents,
representatives or affiliates to trade in any securities of the Company while in
possession of such information and will not, directly or indirectly, disclose or
permit the Buyer’s agents, representatives or affiliates to disclose any of such
information without the Company’s prior written consent. The Buyer shall make
its agents, affiliates and representatives aware of the confidential nature of
the information contained herein and the terms of this section including the
Buyer’s agreement to not disclose such information, to not trade in the
Company’s securities while in the possession of such information and to be
responsible for any disclosure or other improper use of such information by such
agents, affiliates or representatives. Likewise, without the Company’s prior
written consent, the Buyer will not, directly or indirectly, make any
statements, public announcements or other release or provision of information in
any form to any trade publication, to the press or to any other person or entity
whose primary business is or includes the publication or dissemination of
information related to the transactions contemplated by this Agreement.
 
(v)  No Legal Advice from the Company.  Each Buyer acknowledges that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors.  Each
Buyer is relying solely on such Advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
(w)  No Group Participation.                                           Each
Buyer and its affiliates is not a member of any group, nor is any Buyer acting
in concert with any other person, including any other Buyer, with respect to its
acquisition of the Convertible Notes, Bridge Warrants, Warrants, Warrant Shares
or Conversion Shares.
 
(x)  Reliance.  Any information which the Buyer has heretofore furnished or is
furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
in the Transmittal Letter.  The Buyer further represents and warrants that it
will notify and supply corrective information to the Company and the Placement
Agent immediately upon the occurrence of any change therein occurring prior to
the Company’s issuance of the Convertible Notes. Within five (5) days after
receipt of a request from the Company or the Placement Agent, the Buyer will
provide such information and deliver such documents as may reasonably be
necessary to comply with any and all laws and ordinances to which the Company or
the Placement Agent is subject.
 
 
9
 
 

--------------------------------------------------------------------------------

 
(y)  (For ERISA plans only).  The fiduciary of the ERISA plan represents that
such fiduciary has been informed of and understands the Company’s investment
objectives, policies and strategies, and that the decision to invest “plan
assets” (as such term is defined in ERISA) in the Company is consistent with the
provisions of ERISA that require diversification of plan assets and impose other
fiduciary responsibilities.  The Buyer fiduciary or Plan (a) is responsible for
the decision to invest in the Company; (b) is independent of the Company or any
of its affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Buyer fiduciary or Plan has not relied primarily on
any advice or recommendation of the Company or any of its affiliates.
 
(z)  The Buyer should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Buyer represents that the amounts invested by it in the
Company in the Convertible Notes were not and are not directly or indirectly
derived from activities that contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations. Federal
regulations and Executive Orders administered by OFAC prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities and individuals.  The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at <http://www.treas.gov/ofac>.  In addition, the programs
administered by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or
entities in certain countries regardless of whether such individuals or entities
appear on the OFAC lists.
 
(aa)  To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs.  Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph.  The Buyer agrees to promptly notify the Company and the
Placement Agent should the Buyer become aware of any change in the information
set forth in these representations.  The Buyer understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the Buyer,
either by prohibiting additional subscriptions from the Buyer, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and the Placement Agent may also be required to
report such action and to disclose the Buyer’s identity to OFAC.  The Buyer
further acknowledges that the Company may, by written notice to the Buyer,
suspend the redemption rights, if any, of the Buyer if the Company reasonably
deems it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers.  These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs.
 
 

--------------------------------------------------------------------------------

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
 
 
10
 
 

--------------------------------------------------------------------------------

 
(bb)  To the best of the Buyer’s knowledge, none of: (1) the Buyer; (2) any
person controlling or controlled by the Buyer; (3) if the Buyer is a
privately-held entity, any person having a beneficial interest in the Buyer; or
(4) any person for whom the Buyer is acting as agent or nominee in connection
with this investment is a senior foreign political figure2, or any immediate
family3 member or close associate4 of a senior foreign political figure, as such
terms are defined in the footnotes below.
 
(cc)  If the Buyer is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Buyer receives deposits from, makes payments on behalf of, or
handles other financial transactions related to a Foreign Bank, the Buyer
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.
 
3.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)  Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the State of
Colorado, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below.  The Company has no subsidiaries.
 
 

--------------------------------------------------------------------------------

2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
 
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
 
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.


11
 
 
 

--------------------------------------------------------------------------------

 
(b)  Authorization, Enforcement, Compliance with Other Instruments.  (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement and the Escrow Agreement and all other documents
necessary or desirable to effect the transactions contemplated hereby
(collectively the “Transaction Documents”) and to issue the Convertible Notes,
the Bridge Warrants, the Warrants, the Warrant Shares and the Conversion Shares
in accordance with the terms hereof and thereof, (ii) the execution and delivery
of the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Convertible Notes, the Bridge Warrants, the Warrants, the
Warrant Shares and the Conversion Shares and the reservation for issuance and
the issuance of the Conversion Shares and the Warrant Shares issuable upon
conversion or exercise thereof, have been duly authorized by the Company’s Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) the Transaction Documents have
been duly executed and delivered by the Company, (iv) the Transaction Documents
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c)  Capitalization.  As of the date hereof, the Company has 15,800,000 shares
of Common Stock issued and outstanding.  All of such outstanding shares have
been duly authorized, validly issued and are fully paid and nonassessable.  No
shares of Common Stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company.  As of
the date of this Agreement, (i) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company, or contracts, commitments, understandings or arrangements
by which the Company is or may become bound to issue additional shares of
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, any shares of capital stock of the Company, (ii)
there are no outstanding debt securities and (iii) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
their securities under the Securities Act (except in connection with the Merger
and the PPO), and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency.  There are no securities or instruments containing anti-dilution or
similar provisions that will be triggered by the issuance of the Convertible
Notes as described in this Agreement.  The Convertible Notes, Bridge Warrants,
Warrants, Warrant Shares and Conversion Shares when issued, will be free and
clear of all pledges, liens, encumbrances and other restrictions (other than
those arising under federal or state securities laws as a result of the issuance
of the Convertible Notes and the Bridge Warrants).  No co-sale right, right of
first refusal or other similar right exists with respect to the Convertible
Notes, Bridge Warrants, Warrants, Warrant Shares and Conversion Shares or the
issuance and sale thereof.  The issue and sale of the Convertible Notes,
Warrants, Warrant Shares and Conversion Shares will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.  The Company has made available to the Buyer
true and correct copies of the Company’s Articles of Incorporation, as amended
and as in effect on the date hereof (the “Articles of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”), and the
terms of all securities convertible into or exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to employees and consultants.
 
 
12
 
 

--------------------------------------------------------------------------------

 
(d)  Issuance of Securities.  The Convertible Notes and the Bridge Warrants are
duly authorized and, upon issuance in accordance with the terms hereof, shall be
duly issued, fully paid and nonassessable, are free from all taxes, liens and
charges with respect to the issue thereof.  The Conversion Shares and the
Warrant Shares have been duly authorized and reserved for issuance, based on the
initial conversion price.  Upon conversion or exercise in accordance with the
Transaction Documents, the Conversion Shares and the Warrant Shares will be duly
issued, fully paid and nonassessable.
 
(e)  No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or the By-laws or (ii) violate or conflict with,
or result in a breach of any provision of,  or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company is
a party, or result in a violation of any law, rule, regulation, order, judgment
or decree (including federal and state securities laws and regulations and the
rules and regulations of the OTC Bulletin Board (the “OTCBB”) on which the
Common Stock is quoted) applicable to the Company or by which any property or
asset of the Company is bound or affected except for those which could not
reasonably be expected to have a material adverse effect on the assets,
business, condition (financial or otherwise), results of operations or future
prospects of the Company (a “Material Adverse Effect”).  Except those which
could not reasonably be expected to have a Material Adverse Effect, the Company
is not in violation of any term of or in default under its Articles of
Incorporation or By-laws.  Except those which could not reasonably be expected
to have a Material Adverse Effect, the Company is not in violation of any term
of or in default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company.  The business of the Company is not being
conducted, and shall not be conducted in violation of any material law,
ordinance, or regulation of any governmental entity.  Except as specifically
contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Escrow
Agreement in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.
 
 
13
 
 

--------------------------------------------------------------------------------

 
(f)  SEC Filings; Financial Statements.  The Company has timely filed (subject
to 12b-25 filings with respect to certain periodic filings) all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act (as
hereinafter defined) (all of the foregoing and all other documents filed with
the SEC prior to the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to herein as the “SEC Filings”).  The SEC
Filings are available to the Buyers via the SEC’s EDGAR system.  As of their
respective dates, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Filings, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the Company’s SEC Filings with the SEC (the “Financial
Statements”) for the year ended June 30, 2009 and the period from June 30, 2009
to March 31, 2010 and any subsequent interim period complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such Financial Statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer including, without limitation, information referred to in this
Agreement, contains any untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
(g)  Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company or
the Common Stock, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement or any of the
documents contemplated herein, or (ii) have a Material Adverse Effect.
 
(h)  Acknowledgment Regarding Buyer’s Purchase of the Convertible Notes.  The
Company acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that each Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by such Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the
Convertible Notes, the Bridge Warrants, the Warrants, the Warrant Shares or the
Conversion Shares.  The Company further represents to the Buyers that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.
 
(i)  No General Solicitation.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Convertible Notes, the Bridge Warrants,
the Warrants, the Warrant Shares or the Conversion Shares.
 
 
14
 
 

--------------------------------------------------------------------------------

 
(j)  No Integrated Offering.  Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Convertible Notes,
the Bridge Warrants, the Warrants, the Warrant Shares or the Conversion Shares
under the Securities Act or cause this offering of the Convertible Notes, the
Warrants, the Warrant Shares or the Conversion Shares to be integrated with
prior offerings by the Company for purposes of the Securities Act.
 
(k)  Employee Relations.  The Company is not involved in any labor dispute nor,
to the knowledge of the Company, is any such dispute threatened.  None of the
Company’s employees is a member of a union, and the Company believes that its
relations with its one employee is good.
 
(l)  Intellectual Property Rights.  The Company has no proprietary intellectual
property.  The Company has not received any notice of infringement of, or
conflict with, the asserted rights of others with respect to any intellectual
property that it utilizes.
 
(m)  Environmental Laws.
 
(i)  The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.  There is no pending or, to the knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, or investigation, inquiry or information request,
relating to any Environmental Law involving the Company, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Agreement, “Environmental Law” means any federal,
state or local law, statute, rule or regulation or the common law relating to
the environment or occupational health and safety, including without limitation
any statute, regulation, administrative decision or order pertaining to (i)
treatment, storage, disposal, generation and transportation of industrial, toxic
or hazardous materials or substances or solid or hazardous waste; (ii) air,
water and noise pollution; (iii) groundwater and soil contamination; (iv) the
release or threatened release into the environment of industrial, toxic or
hazardous materials or substances, or solid or hazardous waste, including
without limitation emissions, discharges, injections, spills, escapes or dumping
of pollutants, contaminants or chemicals; (v) the protection of wild life,
marine life and wetlands, including without limitation all endangered and
threatened species; (vi) storage tanks, vessels, containers, abandoned or
discarded barrels, and other closed receptacles; (vii) health and safety of
employees and other persons; and (viii) manufacturing, processing, using,
distributing, treating, storing, disposing, transporting or handling of
materials regulated under any law as pollutants, contaminants, toxic or
hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).
 
 
15
 
 

--------------------------------------------------------------------------------

 
(ii)  To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company.
 
(iii)  The Company (i) has received all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its business and
(ii) is in compliance with all terms and conditions of any such permit, license
or approval.
 
(n)  Title.  The Company does not own or lease any real or personal property.
 
(o)  Internal Accounting Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
(p)  No Material Adverse Breaches, etc.  Except as set forth in the SEC Filings,
the Company is not subject to any charter, corporate or other legal restriction,
or any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect.  Except as set forth in the SEC Filings, the Company is not in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has or is expected to have a Material Adverse Effect.
 
(q)  Tax Status.  The Company has made and filed all federal and state income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and (unless and only to the extent that the Company has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.
 
(r)  Certain Transactions.  Except as set forth in the SEC Filings, and except
for arm’s length transactions pursuant to which the Company makes payments in
the ordinary course of business upon terms no less favorable than the Company
could obtain from third parties, none of the officers, directors, or employees
of the Company is presently a party to any transaction with the Company (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
 
 
16
 
 

--------------------------------------------------------------------------------

 
(s)  Rights of First Refusal.  The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.
 
(t)  Reliance.  The Company acknowledges that the Buyers are relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Buyer purchasing
the Convertible Notes.  The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Buyers would
not enter into this Agreement.
 
(u)  Brokers’ Fees.  The Company does not have any liability or obligation to
pay any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of a
commission, warrants and reimbursement of out-of-pocket expenses, to the
Placement Agent, as more particularly described in the Transmittal Letter.
 
4.  COVENANTS.
 
(a)  Best Efforts.  Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 5 and 6 of this
Agreement.
 
(b)  Form D.  The Company agrees to file a Form D with respect to the offer and
sale of the Convertible Notes as required under Regulation D.  The Company
shall, on or before the Closing Date, take such action as the Company shall
reasonably determine is necessary to qualify the Convertible Notes, Warrants,
Warrant Shares and Conversion Shares, or obtain an exemption for the Convertible
Notes, Warrants, Warrant Shares and Conversion Shares for sale to the Buyers at
the Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States, and shall provide evidence of any such
action so taken to the Buyers on or prior to the Closing Date.
 
(c)  Reporting Status.  Until the earlier of (i) the date as of which the
Buyer(s) may sell all of the Warrants, the Warrant Shares, and the Conversion
Shares without restriction pursuant to Rule 144(k) promulgated under the
Securities Act (or successor thereto), or (ii) the date on which (A) the
Buyer(s) shall have sold all the Warrants, the Warrant Shares and the Conversion
Shares and (B) none of the Convertible Notes are outstanding, the Company shall
file in a timely manner all reports required to be filed with the SEC pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
regulations of the SEC thereunder, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.
 
 
17
 
 

--------------------------------------------------------------------------------

 
(d)  Use of Proceeds.  The Company shall use 100% of the net proceeds from the
sale of the Units to make the Bridge Loan to Prescient.  The principal amount of
the Bridge Loan shall equal to the gross proceeds from the sale of the Units.
 
(e)  Reservation of Shares.  The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, that number of shares of Common Stock equal to equal to the sum of (i)
the number of shares of Common Stock into which the Convertible Notes are
convertible from time to time based upon a conversion price (the “Conversion
Price”) equal to a thirty-three (33%) percent discount to the price at which
such Units are sold in the PPO, plus (ii) the number of shares of Common Stock
for which the Warrants are exercisable from time to time based upon an exercise
price (the “Exercise Price”) of 150% of the amount of the PPO per share amount.
 
(f)  Listings or Quotation.  The Company shall use its best efforts to maintain
the listing or quotation of its Common Stock upon the OTC Bulletin Board.
 
(g)  Corporate Existence.  So long as any of the Convertible Notes remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”), other than the
Recapitalization, the Stock Split and the PPO, unless, prior to the consummation
of an Organizational Change, the Company obtains the written consent of each
Buyer.  In any such case, the Company will make appropriate provision with
respect to such holders’ rights and interests to insure that the provisions of
this Section 4(g) will thereafter be applicable to the Convertible Notes.  The
provisions of this Section 4(g) shall be inapplicable with respect to any
Organizational Change, including the Recapitalization, the Stock Split and the
PPO, effected in connection with the Merger.
 
(h)  Resales Absent Effective Registration Statement.  Each of the Buyers
understands and acknowledges that (i) this Agreement and the agreements
contemplated hereby may require the Company to issue and deliver Conversion
Shares or Warrant Shares to the Buyers with legends restricting their
transferability under the Securities Act, and (ii) it is aware that resales of
such Conversion Shares or Warrant Shares may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration.
 
5.  CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Convertible Notes
and the Bridge Warrants to the Buyer(s) at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:
 
(a)  Each Buyer shall have executed this Agreement and completed and executed
the Accredited Investor Certification and the Investor Profile and any other
Transaction Documents to which it is a party and delivered them to the Company.
 
 
18
 
 

--------------------------------------------------------------------------------

 
(b)  The Buyer(s) shall have delivered to the Escrow Agent the Purchase Price
for Convertible Notes and the Bridge Warrants in respective amounts as set forth
on the signature pages affixed hereto and the Escrow Agent shall have delivered
the net proceeds to the Company by wire transfer of immediately available U.S.
funds pursuant to the wire instructions provided by the Company; it being
understood that the sale of the Convertible Notes and the Bridge Warrants shall
not close unless the Minimum principal amount of the Units (i.e., $1,000,000) is
subscribed for.
 
(c)  The representations and warranties of the Buyer(s) contained in this
Agreement shall be true and correct in all material respects as of the date when
made and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date), and the
Buyer(s) shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Buyer(s) at or prior to the Closing
Date.
 
6.  CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)  The obligation of the Buyer(s) hereunder to purchase the Units at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions:
 
(i)  The Company shall have executed the Transaction Documents and delivered the
same to the Placement Agent (on behalf of the Buyers).
 
(ii)  The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date.  The Company shall have obtained and delivered to the Placement Agent (on
behalf of the Buyers) any and all consents, permits, approvals, registrations
and waivers necessary or appropriate for consummation of the purchase and sale
of the Units and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.  The
Placement Agent (on behalf of the Buyers) shall have received a certificate,
executed by the President of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
the Placement Agent (on behalf of the Buyers), including, without limitation, an
update as of the Closing Date regarding the representation contained in Section
3(c) above.
 
(iii)  The Company shall have executed and delivered to the Placement Agent (on
behalf of the Buyers) the Convertible Notes and the Bridge Warrants in the
respective amounts set forth on the signature pages affixed hereto.
 
 
19
 
 

--------------------------------------------------------------------------------

 
(iv)  The Company shall have reserved out of its authorized and unissued Common
Stock, solely for the purpose of effecting the conversion of the Convertible
Notes and the exchange of the Bridge Warrants and the Warrants, sufficient
shares of Common Stock to effect the conversion of all of the Convertible Notes’
and the exercise of all Warrants.
 
(v)  The Company shall have delivered to the Placement Agent (on behalf of the
Buyers) a certificate, executed on behalf of the Company by its Secretary, dated
as of the Closing Date, certifying the resolutions adopted by the Board of
Directors of the Company approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the
Convertible Notes and the Bridge Warrants, certifying the current versions of
the Articles of Incorporation and By-laws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.  The foregoing certificate shall
only be required to be delivered on the first Closing Date, unless any
information contained in the certificate has changed.
 
(vi)  The Placement Agent shall have completed all legal due diligence on
Prescient, to the extent reasonably satisfactory to the Placement Agent.
 
(vii)  Prescient shall have performed and complied in all material respects with
all agreements, covenants and conditions to closing required to be performed and
complied by it under the Bridge Loan Agreement between the Company and
Prescient, unless such agreements, covenants and conditions have been waived by
the Company under the Bridge Loan Agreement.
 
(b)  INDEMNIFICATION OF BUYERS. In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Convertible Notes, the Warrants,
the Warrant Shares and the Conversion Shares hereunder, and in addition to all
of the Company’s other obligations under this Agreement, the Company shall
defend, protect, indemnify and hold harmless the Buyer(s) and each other holder
of the Convertible Notes, the Warrants, the Warrant Shares and the Conversion
Shares, and all of their officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Buyer Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Buyer Indemnitee is a party to the action for
which indemnification hereunder is sought), and including reasonable attorneys’
fees and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any material misrepresentation or material breach of any representation or
warranty made by the Company in the Transaction Documents, (b) any material
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents, or (c) any cause of action, suit or claim brought or made
against such Buyer Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of this Agreement or any other
Transaction Document executed pursuant hereto by any of the Buyer
Indemnitees.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.
 
 
20
 
 

--------------------------------------------------------------------------------

 
7.  GOVERNING LAW: MISCELLANEOUS.
 
(a)  Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New York without regard to the
principles of conflict of laws.  The parties further agree that any action
between them shall be heard exclusively in federal or state court sitting in the
New York County, New York, and expressly consent to the jurisdiction and venue
of the Supreme Court of New York, sitting in New York County and the United
States District Court for the Southern District of New York for the adjudication
of any civil action asserted pursuant to this paragraph.
 
(b)  Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.  In the event any signature page is delivered by
facsimile transmission, the party using such means of delivery shall cause four
(4) additional original executed signature pages to be physically delivered to
the other party within five (5) days of the execution and delivery hereof.
 
(c)  Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(d)  Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)  Entire Agreement, Amendments.  This Agreement supersedes all other prior
oral or written agreements between the Buyer(s), the Company, their affiliates
and persons acting on their behalf with respect to the matters discussed herein,
and this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.  No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.
 
(f)  Notices.  Any notices, consents, waivers, or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
upon receipt when sent by U.S. certified mail, return receipt requested, or (iv)
one (1) day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
 
 
21
 
 

--------------------------------------------------------------------------------

 
If to the Company, to:
Cambridge Holdings, Ltd.
 
106 S. University Blvd, # 14
 
Denver, CO 80209
 
Attention:      Jeffrey McGonegal, CFO
 
Telephone:    303-475-3786

 
If to the Buyer(s), to its address and facsimile number set forth on the
signature pages affixed hereto.  Each party shall provide five (5) days’ prior
written notice to the other party of any change in address or facsimile number.
 
(g)  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.
 
(h)  No Third Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
(i)  Survival.  Unless this Agreement is terminated under Section 8(l), the
representations and warranties of the Company and the Buyer(s) contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 8,
and the indemnification provisions set forth in Section 7, shall survive the
Closing for a period of [two (2)] years following the date on which the
Convertible Notes are converted in full.  The Buyer(s) shall be responsible only
for its own representations, warranties, agreements and covenants hereunder.
 
(j)  Publicity.  The Company and the Placement Agent shall have the right to
approve, before issuance any press release or any other public statement with
respect to the transactions contemplated hereby made by any party; provided,
however, that the Company shall be entitled, without the prior approval of the
Placement Agent, to issue any press release or other public disclosure with
respect to such transactions required under applicable securities or other laws
or regulations (the Company shall use its best efforts to consult the Buyer(s)
in connection with any such press release or other public disclosure prior to
its release and the Buyer(s) shall be provided with a copy thereof upon release
thereof).
 
(k)  Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(l)  Termination.  In the event that the Closing shall not have occurred with
respect to the Buyers on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 5 and 6 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.
 
 
22
 
 

--------------------------------------------------------------------------------

 
(m)  No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(n)  Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Buyer and the
Company will be entitled to specific performance under this Agreement.  The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation the defense that a remedy at law would be adequate.
 
(o)  ANTI MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
 
What is money laundering?
How big is the problem and why is it important?
 
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad.  The Act imposes new anti-money laundering
requirements on brokerage firms and financial institutions.  Since April 24,
2002 all brokerage firms have been required to have new, comprehensive
anti-money laundering programs.
 
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities.  Money
laundering occurs in connection with a wide variety of crimes, including illegal
arms sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets.  According to the U.S.
State Department, one recent estimate puts the amount of worldwide money
laundering activity at $1 trillion a year.

 
 
 
 
 
23

 
 

--------------------------------------------------------------------------------

 
What are we required to do to eliminate money laundering?
 
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transaction and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information.  Until you provide the
information or documents we need, we may not be able to effect any transactions
for you.



 
 
 
 


[REMAINDER PAGE INTENTIONALLY LEFT BLANK]
 
 
 
24
 
 

--------------------------------------------------------------------------------

 

 
 
 
IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 



 
COMPANY:
 
Cambridge Holdings, Ltd.
 
     
By:  /s/ Jeffrey McGonegal 
 
Name:    Jeffery McGonegal
 
Title:  Chief Financial Officer
   






 
BUYERS:
 
The Buyers executing the Signature Page in the form attached hereto as Annex A
and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Annex A


Securities Purchase Agreement
Buyer Counterpart Signature Page


The undersigned, desiring to: (i) enter into the Securities Purchase Agreement
dated as of _____,___1, 2010 (the “Agreement”), between the undersigned,
Cambridge Holdings, Ltd., a Colorado corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned
and (ii) purchase the Convertible Notes and Warrants of the Company as set forth
below, hereby agrees to purchase such Convertible Notes and Warrants from the
Company and further agrees to join the Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof.  The undersigned specifically acknowledges
having read the representations section in the Agreement entitled “Buyer’s
Representations and Warranties,” and hereby represent that the statements
contained therein are complete and accurate with respect to the undersigned as a
Buyer.


The Buyer hereby elects to purchase $____________ Convertible Notes and Warrants
(to be completed by the Buyer) under the Securities Purchase Agreement.


 

 
Name of Buyer:
 
If an entity:
 
Print Name of Entity:
 
         
 
 
By:
        Name:       Title:          

 

 
If an individual:
 
 
 
 
 
Print Name: 
      Signauture:                    

 

 
If an individual:
 
 
    Address:    
 
 
 
     
 
Telephone No.:  
     
 
Facsimile No.: 
     
 
Email Address:  
   






--------------------------------------------------------------------------------

 
1 Will reflect the Closing Date. Not to be completed by Buyer.


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE I
 
 
SCHEDULE OF BUYERS
 


Name
Amount of Subscription
                   

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
CAMBRIDGE HOLDINGS, LTD.
ACCREDITED INVESTOR CERTIFICATION


For Individual Investors Only
(all Individual Investors must INITIAL where appropriate):


Initial _______
I have a net worth (including homes, furnishings and automobiles, but excluding
for these purposes the value of my primary residence) of at least $1 million
either individually or through aggregating my individual holdings and those in
which I have a joint, community property or other similar shared ownership
interest with my spouse.

Initial _______
I have had an annual gross income for the past two years of at least $200,000
(or $300,000 jointly with my spouse) and expect my income (or joint income, as
appropriate) to reach the same level in the current year.

Initial _______
I am a director or executive officer of Cambridge Holdings, Ltd.



 
For Non-Individual Investors

 
(all Non-Individual Investors must INITIAL where appropriate):



Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that is 100% owned by persons who meet at least one of
the criteria for Individual Investors set forth above.

Initial _______
The investor certifies that it is a partnership, corporation, limited liability
company or business trust that has total assets of at least $5 million and was
not formed for the purpose of investing the Company.

Initial _______
The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor.

Initial _______
The investor certifies that it is an employee benefit plan whose total assets
exceed $5,000,000 as of the date of this Agreement.

Initial _______
The undersigned certifies that it is a self-directed employee benefit plan whose
investment decisions are made solely by persons who meet at lease one of the
criteria for Individual Investors.

Initial _______
The investor certifies that it is a U.S. bank, U.S. savings and loan association
or other similar U.S. institution acting in its individual or fiduciary
capacity.

Initial _______
The undersigned certifies that it is a broker-dealer registered pursuant to §15
of the Securities Exchange Act of 1934.

Initial _______
The investor certifies that it is an organization described in §501(c)(3) of the
Internal Revenue Code with total assets exceeding $5,000,000 and not formed for
the specific purpose of investing in the Company.

Initial _______
The investor certifies that it is a trust with total assets of at least
$5,000,000, not formed for the specific purpose of investing in the Company, and
whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment.

Initial _______
The investor certifies that it is a plan established and maintained by a state
or its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.

Initial _______
The investor certifies that it is an insurance company as defined in §2(13) of
the Securities Act of 1933, or a registered investment company.

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CAMBRIDGE HOLDINGS, LTD.
Investor Profile
(Must be completed by Investor)
 
Section A - Personal Investor Information

Investor Name(s):     

                                                                                                                               

Individual executing Profile or Trustee:    

                                                                                                                                 

Social Security Numbers / Federal I.D. Number:     

 

Date of Birth:       Marital Status:    Joint Party Date of Birth:     
 Investment Experience (Years):   Annual Income:       Liquid Net Worth:   Net
Worth:          

 

Tax Bracket:      15% or below         25% - 27.5%        Over 27.5%

 
 Investment Objectives (circle one or more):
Preservation of Capital, Income, Capital Appreciation, Trading Profits,
Speculation or Other (please specify) * See definitions on following page

 

Home Street Address:    

 

Home City, State & Zip Code:   

 

Home Phone:       Home Fax:       Home Email:     

 

Employer:   

 

Employer Street Address:   

 

Employer City, State & Zip Code:   

 

Bus. Phone:         Bus. Fax:        Bus. Email:     

 

Type of Business:   

 

Account Executive / Outside Broker/Dealer:    

                                                                                                                                   
Section B – Certificate Delivery Instructions
 

   Please deposit Certificate in my Account #     

 

   Please open an account and subsequently deposit my certificate in it.  

 

   Please deliver certificate to the Employer Address listed in Section A.  

 

   Please deliver certificate to the Home Address listed in Section A.  

 

   Please deliver certificate to the following address  

 
 Section C – Form of Payment – Check or Wire Transfer
 

    Check payable to Cambridge Holdings, Ltd., Escrow Account.  

 

   Wire funds from my outside account according to Section 1(a) of the
Securities Purchase Agreement.  

 

   Wire funds from my Account - See Following Page.  

 

   The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.  

  
Please check if you are a NASD member or affiliate of a NASD member firm: ____
 

       Investor Signature      Date

 
 
 

--------------------------------------------------------------------------------

 
Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives.  However, neither Cambridge Holdings,
Ltd. nor American Beacon Partners, Inc. can assure that any investment will
achieve your intended objective.  You must make your own investment decisions
and determine for yourself if the investments you select are appropriate and
consistent with your investment objectives.


Neither Cambridge Holdings, Ltd. nor American Beacon Partners, Inc. assumes
responsibility to you for determining if the investments you selected are
suitable for you.


Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value.  Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.


Income:  An investment objective of Income indicates you seek to generate from
investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value.  Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.


Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective.  Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products, equity mutual funds and index
funds.


Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly.  Some examples of typical
investments might include short-term purchases and sales of volatile or low
prices common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes.  This is a high-risk strategy.


Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective.  Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stocks, the purchase or sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.


Other:  Please specify.


 
 

--------------------------------------------------------------------------------

 